DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 12/16/20 including claims 1-20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 1;
a qeneration unit configured to generate, when a communication environment of wireless communication apparatuses changes from a first state to a second state, one or more location candidates for the wireless communication apparatuses in the second state in such a way as to be different from locations of the wireless communication apparatuses in the first state; an estimation unit configured to estimate communication quality pertaining to the location candidates for the wireless communication apparatuses in the second state; a calculation unit configured to calculate, with respect to the location candidates, a location change cost required for changing locations of the wireless communication apparatuses from the locations in the first state to the location candidate; and a selection unit configured to select, based on the communication quality and the location change cost pertaining to the location candidates, a specific location candidate that satisfies criteria from among the 
location candidates.
As recited by claim 12;
generating, when a communication environment of wireless communication apparatuses changes from a first state to a second state, one or more location candidates for the wireless communication apparatuses in the second state in such a way as to be different from locations of the wireless communication apparatuses in the first state; estimating communication quality pertaining to the location candidates for the wireless communication apparatuses in the second state; calculating, with respect to the location candidates, a location change cost required for changing locations of the wireless communication apparatuses from the locations in the first state to the location candidate; and selecting, based on the communication quality and the location change cost pertaining to the location candidates, a specific location candidate that satisfies criteria from among the location candidates.
As recited by claim 13;
generation processing of generating, when a communication environment of wireless communication apparatuses changes from a first state to a second state, one or more location candidates for the wireless communication apparatuses in the second state in such a way as to be different from locations of the wireless communication apparatuses in the first state; estimation processing of estimating communication quality pertaining to the location candidates for the wireless communication apparatuses in the second state; calculation processing of calculating, with respect to the location candidates, a location change cost required for changing locations of the wireless communication apparatuses from the locations in the first state to the location candidate; and selection processing of selecting, based on the communication quality and the location change cost pertaining to the location candidates, a specific location candidate that satisfies criteria from among the location candidates.
Any comments considered necessary by applicant must be submitted no later than the payment 
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al ( US 20110019576 ) discloses Provided is a radio quality estimation system for estimating radio quality in consideration of environment information which changes with the passage of time and for judging by when to implement the preventive measures of the quality deterioration by taking the quality deterioration in the future into consideration. The radio quality estimation system is characterized by comprising an environment information storage section for storing the environment information which affects the radio quality in a target area and which changes with the passage of time, a radio wave propagation analysis section for analyzing the propagation characteristics of radio waves, and a radio quality estimation section for estimating the radio quality at a point in the target area by using the analyzed propagation characteristics of the radio waves and the obtained environment information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivjir can be reached on 571-270-7462. The fax phone number for the organization where this 
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647